Name: Commission Regulation (EU) NoÃ 1266/2010 of 22Ã December 2010 amending Directive 2007/68/EC as regards labelling requirements for wines Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  health;  consumption
 Date Published: nan

 31.12.2010 EN Official Journal of the European Union L 347/27 COMMISSION REGULATION (EU) No 1266/2010 of 22 December 2010 amending Directive 2007/68/EC as regards labelling requirements for wines (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (1), and in particular Article 21 thereof, Whereas: (1) Commission Directive 2007/68/EC (2) amends the list of Annex IIIa to Directive 2000/13/EC indicating the ingredients which must be included in the labelling of foods as they are likely to cause adverse reactions in susceptible individuals; it also draws a list of certain derivatives from the ingredients included in Annex IIIa, for which it has been scientifically established that they are not likely, under specific circumstances to trigger adverse reactions and are therefore excluded from the labelling requirement. It furthermore repeals Commission Directive 2005/26/EC of 21 March 2005 establishing a list of food ingredients or substances provisionally excluded from Annex IIIa of Directive 2000/13/EC (3). (2) Since changes in labelling rules affect industry, mainly small and medium-sized enterprises, which need an adaptation period to smooth the transition towards new labelling requirements, Directive 2007/68/EC provided for temporary measures to facilitate the application of the new rules by allowing the marketing of foods placed on the market or labelled before 31 May 2009 that complied with Directive 2005/26/EC until stocks were exhausted. (3) That transitional period provided for by those temporary measures was extended until 31 December 2010 by Commission Regulation (EC) No 415/2009 (4) for wines as defined in Annex IV to Council Regulation (EC) No 479/2008 (5). (4) Following the repeal of Regulation (EC) No 479/2008, wines are now defined in Annex XIb to Council Regulation (EC) No 1234/2007 (6). Reference should thus be made to that Annex. (5) In accordance with Article 6(11), first subparagraph of Directive 2000/13/EC, the list in Annex IIIa should be systematically re-examined and, where necessary, updated on the basis of the most recent scientific knowledge. (6) The wine sector conducted new scientific studies on the allergenicity of casein and ovalbumin, derived from milk and egg respectively, used as fining agents in the winemaking. According to the applicant, those studies are based on new scientific data demonstrating that wines fined with casein and ovalbumin according to good manufacturing practice are not likely to trigger adverse reactions in milk or egg allergic individuals. (7) On 8 June and 19 July 2010 the International Organisation of Vine and Wine made a request for a labelling exemption regarding casein and ovalbumin used in the manufacture of wine as clarification processing aids. (8) On 14 July and 30 July 2010 the Commission submitted to EFSA requests for scientific opinions on the abovementioned substances. (9) In order to avoid unnecessary burdens on the economic operators due to changes in labelling rules, the mandatory application to the wine sector of Directive 2007/68/EC should be postponed pending the scientific assessment by EFSA. (10) The date provided for in Article 3(3) of Directive 2007/68/EC which sets out a transitional period should be consequently set for 30 June 2012 for wines placed on the market or labelled before that date and until their stocks are exhausted provided they comply with the provisions previously in force, namely those of Directive 2005/26/EC. (11) Directive 2007/68/EC should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Directive 2007/68/EC the third paragraph is replaced by the following: Member States shall allow wines, as defined in Annex XIb to Regulation (EC) No 1234/2007, placed on the market or labelled before 30 June 2012, and which comply with the provisions of Directive 2005/26/EC, to be marketed until stocks are exhausted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 109, 6.5.2000, p. 29. (2) OJ L 310, 28.11.2007, p. 11. (3) OJ L 75, 22.3.2005, p. 33. (4) OJ L 125, 21.5.2009, p. 52. (5) OJ L 148, 6.6.2008, p. 1. (6) OJ L 299, 16.11.2007, p. 1.